Citation Nr: 1027853	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to October 1981.  
He died in September 2005, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the RO in Waco, Texas 
that denied service connection for the cause of the Veteran's 
death (one basis for Dependency and Indemnity Compensation (DIC) 
benefits).  An RO hearing was held in September 2006.  The 
appellant initially requested a Board hearing, but by a statement 
dated in December 2006, she withdrew her hearing request.  In 
June 2009, the Board remanded the appeal for additional 
procedural and evidentiary development.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board remanded the appeal for service connection for the 
Veteran's death in June 2009 for additional procedural and 
evidentiary development.  The Board has determined that there has 
not been full compliance with the remand directives and therefore 
another remand is warranted.  Stegall v. West, 11 Vet. App. 268 
(1998).

This appeal was remanded in June 2009 partly for additional 
notice to be sent to the appellant pursuant to 38 U.S.C.A. 
§ 5103(a), Hupp v. Nicholson, 21 Vet. App. 342 (2007), and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was 
sent to the appellant in August 2009.  In this letter, the 
appellant was asked to submit an authorization for release of 
information (VA Form 21-4142) in order for VA to attempt to 
obtain pertinent medical records.

On October 2, 2009, the RO issued a supplemental statement of the 
case, indicating that no response was received from the appellant 
to its August 2009 letter.  On October 19, 2009, the RO received 
additional medical evidence from the appellant, as well as a 
statement from the appellant dated on October 8, 2009, to the 
effect that the Veteran was treated at the Temple VA Medical 
Center (VAMC) and Darnall Army Community Hospital (DACH) during 
the last year of his life.  She attached two completed VA Forms 
21-4142.  By a statement dated in August 2009 and received by the 
RO in December 2009, the appellant asserted that the Veteran's 
service-connected prostate cancer contributed to his death, and 
also asked VA to obtain medical records from DACH and Temple 
VAMC.  She stated that an autopsy was performed at DACH, where 
the Veteran died.  

Further pursuant to the June 2009 remand, the RO was instructed 
to attempt to obtain terminal medical records from DACH, where 
the Veteran died in September 2005.  This has not been done, and 
such records must be obtained prior to appellate review.  38 
U.S.C.A. § 5103A.

The Board finds that the RO must attempt to obtain any additional 
VA medical records from Temple VAMC that are not already of 
record, and associate them with the claims file.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Finally, the Board notes that additional pertinent evidence was 
received at the RO after the October 2, 2009 supplemental 
statement of the case, and it does not appear that the RO has 
reviewed such evidence.  The RO/AMC must review this evidence 
(together with any additional evidence obtained pursuant to the 
current remand) and issue a supplemental statement of the case.  
38 C.F.R. § 19.31, 19.37(a) (2009).  

In its review, the RO must consider whether the Veteran's death 
was related to any of his established service-connected 
disabilities, or was otherwise related to service.  In this 
regard, the Board notes that throughout the appeal period, the 
appellant has offered several different theories of entitlement.  
This appeal was remanded in June 2009 partly for the RO to 
consider the appellant's assertion that the Veteran's death was 
related to his service-connected posttraumatic stress disorder 
(PTSD).  In August 2009, she contended that his service-connected 
prostate cancer contributed to his death.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases 
from the appellant, the RO/AMC should attempt 
to obtain any additional medical records from 
Temple VAMC and/or Darnall Army Community 
Hospital (DACH), dated from September 2004 to 
September 2005, including an autopsy report, 
if available, and associate them with the 
claims file.  Any negative response to a 
records request should be documented in the 
file.

2.  Following completion of the above, the 
RO/AMC should review all of the evidence, 
including evidence received since the October 
2009 supplemental statement of the case, and 
determine whether the appellant's claim may 
be granted, with consideration of all 
theories of entitlement raised by the 
appellant and her representative.  If not, 
she and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond. The case should then 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


